Citation Nr: 1340301	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-20 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an ear disability, to include bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.  

3.  Entitlement to service connection for sleep disturbance.  

4.  Entitlement to service connection for a skin disorder, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, that, in pertinent part, reopened and denied the previously denied claims of service connection for tinnitus and an ear disability, to include bilateral hearing loss, and denied service connection for a skin disorder and sleep disturbance.

The Veteran presently seeks to reopen a claims of service connection for the tinnitus and an ear disability, to include bilateral hearing loss, previously denied in June 1992 and May 2001.  The Veteran did not appeal those decisions, and in order for VA to review the merits of each claim, the Veteran must submit new and material evidence.  The  Board is required to address this aspect of the issues despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues before the Board are as captioned above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Brief has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of service connection for an ear disability, to include bilateral hearing loss, and tinnitus, on the merits; a skin disorder; and sleep disturbance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for an ear disability, to include hearing loss, was denied by the RO in June 1992.  The Veteran was notified of this decision in a letter dated July 7, 1992.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

2.  Evidence received since the June 1992 RO decision that denied service connection for ear disability, to include hearing loss, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Service connection for tinnitus was denied by the RO in May 2001.  The Veteran was notified of this decision in a letter dated June 11, 2001.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

4.  Evidence received since the May 2001 RO decision that denied service connection for tinnitus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed June 1992 rating decision that denied service connection for an ear disability, to include hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  Additional evidence received since the June 1992 rating decision that denied service connection for an ear disability, to include hearing loss, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The unappealed May 2001 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

4.  Additional evidence received since the May 2001 rating decision that denied service connection for tinnitus is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

In this decision, the Board reopens the Veteran's claims of service connection for an ear disability, to include hearing loss, and tinnitus, and remands them for further development.  Because the claims have been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.




Reopening Service Connection for 
an Ear Disability, to Include Hearing Loss, and Tinnitus

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, to include certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he currently has an ear disorder, to include hearing loss, and tinnitus, that are manifested as a result of his period of active service.  Because the Veteran did not submit a notice of disagreement to the June 1992 (ear disorder, to include hearing loss) and May 2001 (tinnitus) rating decisions denying service connection, those determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013). 

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

In the June 1992 rating decision, the RO denied service connection for an ear disorder, to include defective hearing, because there was no evidence of a current hearing loss disability.  In the May 2001 rating decision, the RO denied service connection for tinnitus because there was no evidence of a disability in service or until many years thereafter, and no link between the Veteran's current complaints and service.  Thus, in order for the Veteran's claims to be reopened, new evidence must have been added to the record since the June 1992 and May 2001 rating decisions that addresses these bases.  

Relevant evidence submitted and obtained since the June 1992 and May 2001 rating decisions includes the Veteran's lay statements that he has had a chronic hearing problems since service, and a VA audiological examination showing that he has a hearing loss and tinnitus at present.  The Veteran's statements and the examination report are presumed credible for the limited purpose of reopening the claims.  See Justus, 3 Vet. App. at 512-513.  The examination report addressed the basis for the previous denial and is sufficient to reopen the claims for defective hearing and tinnitus.  Thus, the evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addressed the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claims are reopened.  

ORDER

New and material evidence having been received, the claim of service connection for an ear disability, to include bilateral hearing loss, is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of service connection for tinnitus is reopened, and to this extent only the appeal is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  

Concerning the claims of service connection for an ear disability, to include bilateral hearing loss, and tinnitus, the Board notes that when first seen for hearing problems by VA in August 2000, he reported that he had been previously evaluated at his place of employment and found to have a hearing loss, but that he hadn't been evaluated since the 1980's.  He also denied any trauma to his head.  Unfortunately, the Veteran never mentioned the prior audiological examinations when he requested to reopen his claim.  Therefore, no attempt was made to obtain those reports.  As these records are potentially relevant to the Veteran's claim, he should be asked to provide VA with authorization to obtain these records.

Additionally, while the Veteran was afforded a VA audiological examination to determine the nature and etiology of his current hearing loss during the pendency of this appeal, the examiner's statement that she could not render an opinion without resorting to speculation was inadequate.  That is, a statement to the effect that an opinion can not be rendered without resort to speculation or that it is difficult to ascertain, without further explanation or a discussion of possible evidence or information that, if known, would provide a basis for rendering such an opinion, is not sufficient.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  

In this case, while the examiner indicated that there were no pure tone audiometric findings at service separation - presumably to compare with the findings reported at service enlistment, it is apparent that her inability to render an opinion was based, in part, on the Veteran's self-reported history that his hearing loss began shortly after his discharge from service.  While the Board is cognizant of the fact that it may be difficult to provide a definitive opinion concerning the etiology or date of onset of the Veteran's current hearing loss or tinnitus, the Board is, nonetheless, charged with the duty to request such an opinion, and to obtain an adequate response that, at the very least, includes a discussion as to why a definitive opinion cannot be provided.  Given the examiner's qualified opinion as to the etiology of the Veteran's current hearing problems, the Board finds that another examination is necessary.  

The Board notes on examination, the VA examiner should consider that on his initial claim for service connection in January 2001, the Veteran reported that he did not know when his tinnitus began.  When seen by VA in August 2000, he reported a longstanding history of hearing loss dating back to his service in the 1970's, and that he first notice his tinnitus around the same time as his hearing loss.  When seen by VA in September 2008, he reported that he acquired tinnitus in Vietnam from firing cannons.  On VA audiological examination in February 2010, he reported that he first noticed his tinnitus about one to two years after service.  Social Security Administration private medical records received in June 2010, show that the Veteran had been treated at a private emergency room for chronic headaches and sleep disturbance in July 1989, at which time, he reported a history of tinnitus since a head injury from a fall in 1986.  When seen the following month, he repeated the same history of tinnitus since 1986.  

Additionally, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court held that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  In this regard, the Veteran's service treatment records show that he had a 30 decibel puretone threshold in the right ear at 4,000 hertz at the time of service enlistment.  Therefore, on remand, the question to be resolved is also whether the Veteran had a pre-existing hearing loss disability in the right ear - which was noted on his service enlistment examination in 1969, and if so, whether such was aggravated by or otherwise worsened beyond the natural progression of the disease process in service, and whether any current hearing loss in the left ear was first manifested in, or is otherwise related to his active service.  

Concerning the claim of service connection for skin disorder, in a letter dated in July 2009, the Veteran indicated that he was treated for a rash under his arms by VA in Montgomery, and was told that it was "jungle rot."  Although the Veteran did not provide any additional information, he requested that the records be obtained.  However, it does not appear that any action was taken on this request.  

On remand, the Veteran should be asked to provide more detailed information regarding his alleged treatment for a skin disorder by VA, and all records should be obtain and associated with the claims file or his electronic records file.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  As the Veteran has never been examined by VA to determine the nature and etiology of his alleged skin disorder, an examination should be undertaken.  38 C.F.R. § 3.159(c)(4) (2013).  

The Board also notes that in the October 2013 Appellant's Brief, the Veteran's representative asserted that the Veteran was seeking service connection for bilateral foot fungus and skin disorder, as well as insomnia due to sleep apnea.  Although the Veteran has never alleged to have any skin problems of the feet or sleep apnea due to service, the RO should consider the additional claims when undertaking further development of the appeal.

Also, the Board notes that on a Social Security Administration disability claim in April 2000, the Veteran reported that he received "workers compensation" from 1986 to 1990, for a head injury at work.  However, the evidentiary record as currently constituted does not include any workman's compensation records.  On remand, those records should be obtained. 

Finally, the evidentiary record shows that the Veteran has reported a number of causes for his sleep disturbance over the years, including chronic neck pain, anxiety, tinnitus, and restless leg syndrome.  However, he has never been examined by VA to determine the nature and etiology of his sleep disturbance.  As service-connection has been established for PTSD, consideration must also be given to whether any current sleep disturbance is due to or is otherwise aggravated by his PTSD.  

As the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The Veteran should be asked to provide the dates and places of all treatment for the disabilities on appeal, including:

(a) any treatment for skin problems by VA in Montgomery; 

(b) authorization for VA to obtain records from all sources, including (i) his workman's compensation claim in 1986, and (ii) any employment medical records from Ingalls Shipyard from 1971 to 1999.

Thereafter, the RO/AMC shall take appropriate steps to 
obtain all records and associate them with the claims folder or the Veteran's electronic records system records system.

2.  The RO/AMC shall afford the Veteran a VA audiological examination to determine the nature and etiology of his asserted ear disability, to include bilateral hearing loss, and tinnitus.  The claims file and a copy of this remand must be made available to the examiner for review and a notation to the effect that this record review took place shall be included in the report.  

Following examination of the Veteran and detailed review of the Veteran's history, the examiner is requested to provide a response to the following:  

(a)  Does the evidence of record clearly and unmistakably show that the Veteran had an ear disability, to include hearing loss of either ear, that existed prior to his entry into active service.

(b)  If pre-existence is clearly shown, does the evidence of record clearly and unmistakably show that (i) the pre-existing hearing ear disability, to include hearing loss of either ear, did not worsen during active service, or that (ii) any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed ear disability, to include hearing loss of either ear, had its onset during the Veteran's period of active service, to include from acoustic trauma experienced during service in the Republic of Vietnam?

(d)  Is it at least as likely as not that any diagnosed tinnitus is etiologically related to the Veteran's period of active service, to include from acoustic trauma experienced during service in the Republic of Vietnam?

In offering this impression, the examiner must acknowledge and discuss the Veteran's report as to the onset of his ear and hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noises experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for bilateral hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The RO/AMC shall afford the Veteran a VA examination to determine the nature and etiology of his asserted sleep disturbance.  The claims file and a copy of this remand must be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.

Following examination of the Veteran and detailed review of the Veteran's history, the examiner is requested to provide a response to the following:  

(a)  Is it at least as likely as not that any identified sleep disorder, including restless leg syndrome and obstructive sleep apnea, was present during active service or is otherwise related to active service? 

(b)  If not, is it at least as likely as not that any identified sleep disorder, including restless leg syndrome and obstructive sleep apnea, was caused (in whole or in part) by a service-connected disability, to include PTSD?

(c)  Is it at least as likely as not that any identified sleep disorder, including restless leg syndrome and obstructive sleep apnea, is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to include PTSD?

If any identified sleep disorder, including restless leg syndrome and obstructive sleep apnea, is aggravated by a service-connected disability, the examiner must also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for sleep disturbance in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The RO/AMC shall afford the Veteran a VA examination to determine the nature and etiology of any identified skin disorder.  The claims file and a copy of this remand must be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.

Following examination of the Veteran and detailed review of the Veteran's history, the examiner is requested to opine as to whether it is at least as likely as not that any identified skin disorder was present during active service or is otherwise related to active service, to include exposure to herbicides in service. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a skin disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


